DETAILED ACTION
This First Action Final Office action is in response to Applicant’s RCE filing on 01/11/2021.  Claims 1, 4, 14-19, and 24-35 are currently pending.  The earliest effective filing date of the present application is 05/09/2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 					Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 14-19, and 24-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) creating a model, accessing third party data sources to generate a listing of vehicles, applying the model to the list of vehicles, identifying one of the listings as erroneous, providing a revised list of vehicles by removing the erroneous listing, and publishing the revised list, which is found to be a method of organizing human activity. This judicial exception is not integrated into a practical application because the following criteria apply: 
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of third party sources accessed over a data network, a server that published the revised list include computer elements that perform routine, conventional, and well-understood functioning.  See MPEP 2106.05(d).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 4, 14-19, and 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (and similarly claim 32) recites the limitation "vehicles" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  See where the preamble recites “vehicles” and it is unclear to the examiner if these are the same or different vehicles, or if the “list of vehicles” includes vehicles that are part of the group of vehicles of the preamble, or vice versa.  The examiner recommends amending the claim to include in the body of the claim, “a list of vehicles of the group of vehicles” or something similar to ensure that the vehicles in the list are included in the group of vehicles recited in the preamble, or not.  Put differently, it is unclear to the examiner if the “vehicles” in line 2 are the same or different “vehicles” in lines 7, 10, etc..    
Claim 27 recites the limitation “vehicles” in line 2.  Claim 1 also recites vehicles and it is unclear to the examiner what is meant by this limitation, and if the “vehicles” recited in claim 27 is/are the same as the vehicles recited in claim 1, or different.  Appropriate correction is required. For instance, Applicant could recite “. . . one or more of the vehicles in the list of vehicles . . . .” or the like.  
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims 1, 4, 14-19, and 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2007/0061174 to Phillips ("Phillips"), U.S. Pat. Pub. No. 2004/0128224 to Dabney et al. ("Dabney"), and U. S. Pat. Pub. No. 2009/0006118 to Pollak ("Pollak"), and U.S. Pat. Pub. No. 2013/0275355 to Miltonberger (“Miltonberger”).
13.	With respect to claims 1, 23, 24, 25, 31, 32, Phillips discloses the claimed method comprising: 	creating a model characterizing historical sales of a vehicle type having one or more attributes based upon an amount of time passed for each listing and one or more attributes of the vehicle type and a price (see e.g. [0058], where the model characterizing historical sales is the system's ability to generate an "average number of luxury cars rented from a particular airport rental facility on a summer weekday.  The system may then use the generated average (i.e. model) to provide a computer threshold" with associated price determinations; the vehicle type is car(s); the one or more attributes could be “summer weekday” sales, or the luxury attribute of the type of vehicle(s); see also e.g. [0032], [0033], [0034], [0042] where the “time of travel” and “season” can be taken into account, where this relates to an amount of time that has passed at least in the year); 	generating an aggregated number of listings for sale via accessing a number of vehicles of the vehicle type from one or more third party data sources (see e.g. Fig. 1A, including access to third party systems such as third party reservation systems 16, third party databases 17, third party PC(s) 18, etc.), thereby providing a list of vehicles (see [0058]-[0059] where "[t]he present invention can be used to assess pricing and/or sales volume parameters associated with rail and bus fares, hotel rates, cruise fares, car rental pricing, events pricing and ticketing (including sports and leisure activities), etc.” where [0058] further discloses the system ; 	identifying one of the listings as a potentially erroneous listing, the potentially erroneous listing identified based on an application of the model to predict when1 a vehicle associated with the potentially erroneously listing should have been sold (see [0058] where the system can detect erroneous listings “by detecting parameter values that exceed and/or differ somewhat from specific and comparable averages.” (i.e. the listing is detected as erroneous if the data does not indicate what it “should” indicate, such as being longer or shorter than expected); and 	automatically removing the one of the listings from the list of vehicles to provide a revised list of vehicles that excludes the one of the listings (see e.g. [0010], [0013], [0016], [0019], [0039], [0043], [0044], Fig. 7, etc.; see [0013], “the host computer element may also automatically remove the displayed second travel product from the inventory system so as to prevent the sale of potential incorrectly travel products via the inventory system." (emphasis added)); and 
publishing the revised list from the server as a searchable database (see e.g. [0043]; see e.g. [0030] where product database is searchable by users/customers; see [0009], [0010], [0011], [0012], [0030], etc. where the inventory relates to a searchable database/storage location).  For claim 24, the list is ordered when viewed by users/customers.
However, Phillips is silent regarding creating a “time decay model” and in particular an exponential time decay model, where a listing is removed as it “should have been sold” based on for instance a decaying time model, or other time factor, as claimed; the model configured to predict a time to sell for vehicles having the vehicle type based on the one or more attributes of the vehicle type; each of the number of listings identifying an offeror having associated reputational data; and publishing the revised reputational data.  For claim 25, the ordering from a seller is based at least in part on the seller’s rating/reputation.  Further, Phillips does not disclose 
 	Dabney teaches at e.g. abstract, [0006], [0417], [0418], [0533], [0534], that one of ordinary skill in the listing management art would have included the ability to, based on a time-based model, remove a listing as it "should have been sold,” where the model predicts that the item will sell within the time period/duration of the auction, each of the number of listings identifying a seller having associated rating/reputational data ([0218], [0273] [0049], [0342] and more on ratings at [0064], [0086]), generating/publishing revised reputational data (see e.g. [0049], Fig. 23, [0333], [0345], [0461] where after each purchase/review/comment the seller’s reputational data is updated and published; the examiner notes that this could be in response to any action such as a purchase or removal of listing, as shown in Phillips with the combined exponential decay model of Miltonberger) where this is performed in order to limit the amount of listings being presented to viewers so as to not allow listings to go stale or sit too long without being sold.  Further, for claim 23, the reputational data rates the seller/dealer.  
 	Therefore, it would have been obvious to one of ordinary skill in the listing management art at the time of filing to modify Phillips with the ability to, based on a time-based model, remove a listing as it "should have been sold,” as taught by Dabner, where this is performed in order to limit the amount of listings being presented to viewers so as to not allow listings to go stale or sit too long without being sold.    
	Further, Pollak teaches at e.g. Fig. 20, [0013], [0024], [0025] that it would have been obvious to one of ordinary skill in the product listing analytics art to have the model configured to predict a time to sell for vehicles having the vehicle type (see e.g. Fig. 20, SE) based on the one or more attributes (see e.g. Fig. 20, 2005 Honda Civic) of the vehicle type, where this is performed in order to have a model in place that will allow for removal/editing/amending of listings that have gone beyond a predicted time period, as shown in Pollak.  Further, Pollak teaches where “the potentially erroneous listing is identified based on the model to predict when a vehicle associated with the potentially erroneously listing should have been sold” at e.g. Fig. 24 and [0110] where a listing is identified as “slow moving” under the “Needs Attention” notification, and slow moving is when the listing lasts longer than predicted (i.e., is “slow 
 	The examiner notes that, as found above, Phillips at “[0010], [0013], [0016], [0019], [0039], [0041], [0043], [0044], Fig. 7, etc.” discloses automatically removing listings when the listing falls outside of a predetermined margin (see Phillips [0039], “the host computer 12 of the present invention may also verify the determined relation between the parameter associated with the second travel product and the average to ensure that the determined difference (which may exceed, in some embodiment, a specified margin of difference, as described above) is indicative of an potential incorrectly-priced travel product[, and remove said listing that is indicated as incorrect as shown at [0013]].”  Further, Pollak teaches at, e.g. Fig. 12 and abstract, the ability to indicate a quantity of vehicles having price and other attributes at a particular threshold value (such as Value Ranking 1-10 being the first threshold, etc. being based on among other things “relevant pricing and mileage of vehicles for sale that are similarly situated to the focus vehicle.”) where this is determined in order to revise and modify the listed items for sale based on intelligence gathered about said products.  When this portion of Pollak is combined with Philips’ ability to remove listings that are or are not within a margin threshold, this satisfies the claim limitation of “applying the model to one of the listings from the list of vehicles to determine a duration after which the time decay indicates that a quantity of vehicles having the price and the one or more attributes of the one of the listings should be below a threshold smaller than one.”  As stated above, one of ordinary skill in the listing management art at the time of the invention would have combined Pollak with Phillips in order to revise and modify the listed items for sale based on intelligence gathered about said products.  Further, the examiner notes that the KSR rationales of “combining prior art elements according to known methods to yield predictable results” is applicable here.  See MPEP 2143. When Pollak and Phillips are combined, the result is a predictable result.  Pollak will remove the listings that do not satisfy the margin threshold that is calculated in Phillips and further calculated in Pollak.  This is simply inputted into Pollak to show that the calculation/determination has been performed prior to the invention.  The examiner further finds, as stated above, that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.


    PNG
    media_image1.png
    151
    945
    media_image1.png
    Greyscale

 	Further, Miltonberger teaches at e.g. [0155-0176] that it would have been obvious to one of ordinary skill in the art at the time of filing to include the ability to create a time decay model, where this is performed in order to “address the issue of factor in the passage of time and more specifically that the User may change the behavior over time such that observed behavior a long time ago may not reflect the current expected behavior.”  See Miltonberger at [0155].  Further at [0155-156], Miltonberger explicitly teaches the use of an “exponential time decay model” as shown here: 

    PNG
    media_image2.png
    569
    387
    media_image2.png
    Greyscale

 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Phillips/Dabney/Pollack, as combined above, with the ability to create a time decay model including an “exponential decay function”, where this is performed in order to “address the issue of factor in the passage of time and more specifically that the User may change the behavior over time such that observed behavior a long time ago may not reflect the current expected behavior.”  See Miltonberger at [0155].  Accordingly, when Miltonberger is combined with Phillips, Dabney, and Pollack, the time decay model decreases the importance of 
14.	With respect to claim 2, Phillips further discloses where applying the model includes identifying one of the listings having a predetermined likelihood of containing an error (see [0058] where the applied model includes creating a computer threshold, where the threshold is used to determine the listing(s) having predetermined likelihood of error).
15.	With respect to claim 3, Phillips further discloses publishing the revised list on a data network (see e.g. [0010], [0013], [0016], [0019], [0043], [0044], Fig. 7, etc.).
16.	With respect to claim 4, Phillips is silent regarding sending the revised list to a user via email.  As noted, Phillips discloses where the revised list is published.  Phillips simply does not disclose where this is sent in an email. 
	However, Dabner teaches at e.g. [0007], [0009], [0019], [0075] etc. that it would have been obvious in the electronic notification art to include the ability to send an email to notify a party of a transaction of an occurrence so that each party is aware of the happenings relevant to them for the transaction, for instance. 
	Therefore, it would have been obvious to one of ordinary skill in the electronic notification art at the time of filing to modify Phillips to include the ability to send an email to notify a party of a transaction of an occurrence, as taught by Dabner, so that each party is aware of the happenings relevant to them for the transaction, for instance.
17. 	With respect to claim 5, Phillips further discloses where the model includes a decaying time model that characterizes a percentage of vehicles of the vehicle type that sell in a time period (see e.g. [0058], “an average number of luxury cars rented from a particular airport rental facility on a summer weekday.”  (emphasis added)).
18.	With respect to claims 6-7, Phillips is silent regarding the limitation(s) relating to where applying the model includes calculating an amount of time for a remaining number of 
 	However, Pollak teaches at e.g. Fig. 20, [0013], [0024], [0025], that it would have been obvious to one of ordinary skill in the vehicle sale management art to include the ability to calculate an amount of time for each listing and have various predetermined thresholds included in the system that make determinations on the listings, where the erroneous determination could be based on the threshold based on the amount of decaying days as shown in at least Fig. 20, where this is performed in order to provide more incentive for buyers to purchase items that have a long listing shelf life, and keep listings that move quick at the highest possible price point. 
	Therefore, it would have been obvious to one of ordinary skill in the vehicle sales management at the time of filing to modify Phillips with the ability to calculate an amount of time for each listing and have various predetermined thresholds included in the system that make determinations on the listings, where the erroneous determination could be based on the threshold based on the amount of decaying days as shown in at least Fig. 20, where this is performed in order to provide more incentive for buyers to purchase items that have a long listing shelf life, and keep listings that move quick at the highest possible price point.

19.	With respect to claim 13, Phillips further discloses where removing the potentially erroneous listing includes automatically removing the potentially erroneous listing (see e.g. [0010], [0013], [0016], [0019], [0043], [0044], Fig. 7, etc., where when the item is removed from inventory it is no longer searchable because there is not a listing associated with the removed inventory item).
20.	With respect to claim 14, Phillips further discloses where removing the potentially erroneous listing includes reporting the potentially erroneous listing to an administrator for manual review (see e.g. [0040]).
21.	With respect to claim 15, Phillips further discloses identifying the potentially erroneous listing as a potentially fraudulent listing (see e.g. [0012]).
With respect to claims 16-18, Phillips is silent regarding where the attributes includes a year of manufacture, an odometer reading, and a fleet history. 
 	Pollak teaches at e.g. Fig. 1 that it would have been old and well known in the vehicle inventory monitoring and sales art to include the ability to include as attributes the following: year of manufacture (see Fig. 1, "Year" column), odometer reading ("Mileage” column), and fleet history (see Fig. 1:

    PNG
    media_image3.png
    238
    1195
    media_image3.png
    Greyscale
)
 	Therefore, it would have been obvious to one of ordinary skill in the vehicle sales monitoring art at the time of filing to modify Phillips to include the ability to include as attributes the following: year of manufacture (see Fig. 1, "Year" column), odometer reading ("Mileage” column), and fleet history (see Fig. 1:

    PNG
    media_image3.png
    238
    1195
    media_image3.png
    Greyscale
)
Where this is performed in order to include more factors about the subject item into the estimated price of the item for the listing, so that the listing is valid, correct, and maximizing profit for seller. 
	
23.	With respect to claim 19, Phillips further discloses offering the revised list of vehicles for sale on a web site (see e.g. [0033]).

24.	With regard to claim 26, Phillips further discloses where the price includes a range of values (see [0008] “Pricing for travel products is often highly variable and depends on a 

25.	With regard to claim 27, Phillips further discloses where at least one of the one or more attributes is specified as a filter that excludes vehicles having that at least one of the one or more attributes from the aggregated number of listings for sale (see [0058] “Thus, the system may detect rental car pricing errors revealed by an unusual rise in the number of bookings for a particular rental car category before a large number of rental bookings are allowed under a potentially erroneous pricing scheme.”).  

26.	With regard to claims 28, 29 and 33, 34, the combination above teaches where the duration includes the duration beyond which the erroneous listing has a predetermined likelihood of containing an error (see Miltonberger at [0118-122] teaches where the attributes of an event, such as the listing of Phillips, can have a threshold value that is calculated based on the time decay model of Miltonberger).  See the motivation to combine the reference above.   

27.	With regard to claims 30 and 35, Pollak teaches where there is only one car at Fig. 20 (e.g. a 2005 Honda Civic SE, showing the amount of days it should take to sell the vehicle).  The motivation to combine Pollak with Phillips is provided above 







Response to Arguments
Applicant’s arguments filed on 01/11/2021 have been fully considered and are not found to be persuasive. 
Initially, Applicant argues that the claims are eligible under 35 USC 101.  In particular, Applicant argues that the claims do not recite a method of organizing human activity.  how the model works and how the vehicle is identified.  The examiner respectfully disagrees.  For the abstract idea determination, the examiner refers to the abstract idea of creating a model, accessing third party data sources to generate a listing of vehicles, applying the model to the list of vehicles, identifying one of the listings as erroneous, providing a revised list of vehicles by removing the erroneous listing, and publishing the revised list, which is found to be a method of organizing human activity.  A human can do each of these steps in the human mind and with pen and paper, such as creating an algorithm, accessing information from various remote sources, applying the algorithm for a group of listings, identifying a listing as erroneous “when the one or the aggregated number of listings has been offered for sale for an amount of time greater than the duration beyond which one of the listings for sale in the list of vehicles will be identified as the erroneous listing,” revising the list, and publishing the list.  Accordingly, the abstract idea falls into the judicially created identifier of a certain method of organizing human activity.  For the how argument, the examiner respectfully disagrees.  Everything that Applicant refers to here relates to which data is being used in the algorithm to reach the desired end result.  Merely referring to which data is being taken into account does not specify how the model is created or how the vehicle is identified.  Accordingly, the examiner respectfully disagrees with Applicant’s arguments relating to the rejections under 35 USC 101. 
As for the rejections under 35 USC 112(b), the examiner has withdrawn most of these rejections.  For the rejections that the examiner has not withdrawn the examiner refers to the rejections above which address these concerns. 
Next, Applicant argues that the cited references do not teach “creating a model characterizing historical sales of a vehicle type having one or more attributes as an exponential decay in a percentage of vehicles of the vehicle type that sell in a time period” and “applying the model to select a duration beyond which one of the listings for sale in the list of vehicles will be identified as an erroneous listing that is presumed to contain an error” as recited in claim 1.  The examiner refers to the following: 
 	creating a model characterizing historical sales of a vehicle type having one or more attributes (see Phillips, [0058] “For example, if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., as an exponential decay (see Dabney [0006] etc. as discussed above; Miltonberger [0155-0176] as discussed above) in a percentage of vehicles of the vehicle type that sell in a time period (see Phillips at e.g. [0058], where the model characterizing historical sales is the system's ability to generate an "average number of luxury cars rented from a particular airport rental facility on a summer weekday.  The system may then use the generated average (i.e. model) to provide a computer threshold" with associated price determinations; the vehicle type is car(s); the one or more attributes could be the luxury attribute of the type of vehicle(s), and the “that sell in a time period” relates to the historical transactions of the luxury car(s) during “a particular season” as discussed in Phillips).  The examiner notes that the motivation to combine these references is shown in the rejection above. 
 	Further, Applicant argues that the references do not teach “applying the model to select a duration beyond which one of the listings for sale in the list of vehicles will be identified as an erroneous listing that is presumed to contain an error” (see Phillips [0058] where the system can detect erroneous listings “by detecting parameter values that exceed and/or differ somewhat from specific and comparable averages.” (i.e. the listing is detected as erroneous if the data does not indicate what it “should” indicate, such as being longer or shorter than expected) where “The system may then use the generated average to provide a computer threshold,” thereby selecting the duration to be “the generated average”.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation this “when” conditional statement does not occur and therefore is not granted patentable weight.  Everything dependent upon the condition precedent occurring is, in like manner, not granted patentable weight.